DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on March 10, 2022, claims 1 and 8 were amended, and claim 5 was cancelled. Claims 1-4 and 6-8 are currently pending in this application.
Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2010/0118221 to Kim et al. (Kim), fails to disclose or suggest a liquid crystal display device in which the second width of the first gate line in the entire region between the first thin film transistor and the second thin film transistor is larger than the first width.
As shown in Fig. 2A, Kim discloses that the first gate line Gn has a first width in the second direction (horizontal direction in Fig. 2A) in a region between the first pixel electrode 11 (R+) and the third pixel electrode 11 (G-), that does not overlap with the first thin film transistor 13 (R+) in plan view, and a second width in the second direction in a region between the first thin film transistor 13 (R+) and the second thin film transistor 13(R-).
However, the second width of the first gate line between the first thin film transistor 13 (R+) and the second thin film transistor 13(R-) is the same as the first width.
Re claim 8, as shown in Fig. 2A, Kim fails to disclose or suggest that the first gate line Gn has a continuous width in the second direction larger than the first width from a region that overlaps with the first thin film transistor 13 (R+) to a region that overlaps with the second thin film transistor 13 (R-) in plan view. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                         March 17, 2022